DETAILED ACTION
This Office Action is in response to the Preliminary Amendment filed on 03/16/2021
In the instant application, claims 1-15 are cancelled; Claims 16-35 are newly added; Claims 16, 25 and 32 are independent claims; Claims 1-30 have been examined and are pending. This action is made non-final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on 09/01/2020 are acceptable
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/01/2020, 11/24/2020 and 06/29/2021 were filed before the mailing date of the first office action on the merits.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 20 and 29 are objected to as being dependent upon a rejected based claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Independent Claims 16 and 25 are rejected on the ground of nonstatutory double patenting over claims 1 and 10 of U. S. Patent No. 10/761,696 B2 (hereinafter 696’) since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.

Instant application No. 17/009,422
US Patent No. 10,761,696
Claim 16.

An alarm commissioning system for an alarm system installed in a region to be monitored, 

+ a graphical interface device for displaying information on a display thereon, the alarm system having a plurality of alarm system devices, wherein each alarm system device is located at a different location within the region, each of the alarm system devices being identified by a different unique device identifier, wherein the positions of the alarm system devices in the region are provided on a plan displayed on the display of the graphical interface device; and wherein the graphical interface device display is configured to provide a display of the alarm system devices, and is further configured to enable a user to associate the alarm system devices with the positions of alarm system devices on the plan so as to activate the functionality of each device in the alarm system by allocating a respective unique system address to each respective alarm system device using the display; and wherein the graphical interface device is a mobile graphical interface device and is equipped with a positioning system to identify the geographic position of the mobile graphical interface device in the region, and wherein the geographic position of the mobile graphical interface device is displayed on the plan.

Claim 25.
A method of operating an alarm system installed in a region to be monitored, the method comprising: providing a graphical interface device for displaying information, identifying a plurality of alarm system devices, each alarm system device located at a different location within the region, by a different unique device identifier; and displaying the positions of the alarm system devices in the region on a plan displayed on a 



An alarm system (100) installed in a region to be monitored, the alarm system comprising: 


+ a control panel (120), sthe system having a graphical interface (122,140,142) for displaying information, a plurality of devices (130, 130") in communication with the panel;
 the devices (130) being in a plurality of locations in the region; each of the devices (130) being identified by the central monitoring panel (120) by means of a device identifier, 10the panel (120) being configurable to communicate the status of one or more of the devices (130) for the purpose of providing alarm system functionality; and 
wherein the positions of the devices in the region are provided on a plan (110, 110', 510); characterized in that the graphical interface (122,140,142) is configured to provide 15an interactive screen (144), that screen providing: a display of the devices (130) in communication with the panel; the panel being further configured to enable a user to associate devices (130) with the positions of devices on the plan so as to activate the functionality of each device in the alarm system by allocating a respective unique system address to each 20respective device (130) using the interactive screen (144).


Claim 10.
A method of commissioning an alarm system (100) installed in a region 10according to a plan (110), the plan disclosing the geographic arrangement of devices (130) in the system (100) in communication with a control panel (120), the devices (130) being in a plurality of locations in the region; each of the devices (130) being identified by the control panel (120) by means of a device identifier, the system having a graphical interface (120,140,142) for displaying 15information, 
Claims 17-19, 23-24
Claims 2-4, 8-9
Claims 27-29
Claim 11-13

As can be seen from the table above, independent Claims 16 and 25 of the instant application is anticipated by Claims 1 and 10 respectively of 696’, in that Claims 1 and 10 of 696’ contains all the limitations of Claims 16 and 25 respectively of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.  The instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 25 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 16, 25 and 32: These claims recite the limitation "wherein the graphical interface device is a mobile graphical interface device and is equipped with a position system to identify the geographic position of the mobile graphical interface device … " in proximately line 15 of each claim. There is insufficient antecedent basis for this limitation in these claims. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 19, 21-27 and 30-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by .
Regarding claims 16, 25 and 32, Rao teaches an alarm commissioning system,  a method of operating an alarm system and a graphical interface device (Rao: see par. 0039 and Fig. 1A; a fire alarm system) , comprising: 
a graphical interface device for displaying information on a display thereon (Rao: see par. 0020 and Fig. 1A; a graphical user interface can be displayed on a touch screen display of the mobile computing device), the alarm system having a plurality of alarm system devices (Rao: see pars. 0040-0041 and Fig. 1A; the fire alarm system includes a control panel 116 and various slave devices 118. The slave devices 118 include fire detection and fire initiation devices. Note: the slave devices are interpreted as alarm system devices), wherein each alarm system device is located at a different location within the region (Rao: see pars. 0039-0041 and Fig. 1A; the slave devices are installed and are monitor the premises 103 for indicators of fire), each of the alarm system devices being identified by a different unique device identifier (Rao: see par. 0046 and Fig. 1A; the control panel 116 uses an assigned unique slave address to address instruction to slave devices 118 or to identify incoming information from slave devices 118), wherein the positions of the alarm system devices in the region are provided on a plan displayed on the display of the graphical interface device (Rao: see Fig. 1A and par. 0047; during the process of designing the fire alarm system 101, the intended positions of the control panel 116, loops 105 and slave devices 118 are indicated on the layout map 107); and 	wherein the graphical interface device display is configured to provide a display of the alarm system devices (Rao: see Fig. 1A and par. 0020; a graphical user interface ‘GUI’ can be displayed on a touch screen display of the mobile computing device. The GUI includes a map of the premises, icons representing the slave devices and an indication of the current location of the mobile computing device), and is further configured to enable a user to associate the alarm system devices with the positions of alarm system devices on the plan so as to activate the functionality of each device in the alarm system by allocating a respective unique system address to each (Rao: see par. 0016; a mobile computing device first determines the location of the slave devices within the premises and sends the locations to a connected services system. The connected services system then uses the locations to generate addresses based on a map of the premises. The slave addresses are then assigned to the slave devices, and the assignment of the addresses to the slave devices is verified. See par. 0013; when the technician intends to program the address of a slave device, they proceed to the proximity of the slave device and point the tablet at the slave device); and wherein the graphical interface device is a mobile graphical interface device (Rao: see pars. 0016, 0020 and Fig. 1A; a graphical user interface can be displayed on a touch screen display of the mobile computing device) and is equipped with a positioning system to identify the geographic position of the mobile graphical interface device in the region (Rao: see par. 0050; the indoor tracking system is executing on the mobile computing device and uses motion tracking and image information to determine the location of the mobile computing device), and wherein the geographic position of the mobile graphical interface device is displayed on the plan (Rao: see par. 0091 and Fig. 6; the graphical user interface 123 displayed on the touchscreen display 122 of the mobile computing device. The GUI 123 includes a map of the premises 103 with icons representing the slave devices 118, and an icon indicating the current location of the mobile computing device 121).  
Regarding claim 19, Rao teaches the alarm commissioning system of claim 16,
Rao further teaches wherein the plan is configured to be displayed on the graphical interface in conjunction with the display to enable a user to associate a particular position on the plan with a particular device identifier (Rao: see par. 0085; the tracking application displays a graphical user interface on a touch screen display of the mobile computing device 121, including a map of the premises 103, icons representing the slave devices 118, an indication of the current location of the mobile computing device 121, and an interface allowing the technician 117 to select slave devices 118 and initiate the process of retrieving the intended slave address, assigning the retrieved slave address to the selected slave devices 118, and initiate the verification process).  
Regarding claim 21, Rao teaches the alarm commissioning system of claim 16,
Rao further teaches wherein the graphical interface is in radio communication with a control panel of the alarm system (Rao: see par. 0013; radio frequency communication technologies such as a Bluetooth communication link, might be used for communication between the mobile computing device and the slave device) and is equipped with a positioning system to identify the geographic position of the mobile graphical interface device in the region (Rao: see par. 0065; the positioning module 204 manages the indoor tracking functionality of the mobile computing device 121. As such, it determines the current position of the mobile computing device), and wherein the geographic position of the mobile graphical interface device is displayed on the plan (Rao: see par. 0091 and Fig. 6; the graphical user interface 123 displayed on the touchscreen display 122 of the mobile computing device. The GUI 123 includes a map of the premises 103 with icons representing the slave devices 118, and an icon indicating the current location of the mobile computing device 121).  
Regarding claim 22, Rao teaches the alarm commissioning system of claim 16,
Rao further teaches wherein the system is configured such that when a user activates a device of the alarm system the position of the graphical interface device is taken as the geographical position of the nearest device and the address communicated by that alarm system device is taken as the address of the alarm system device at that geographical position (Rao: see pars. 0054-0056; the location server module 110 continuously updates the mobile computing device 121 with its location while a technician 117 completing the provisioning process for the fire alarm system proceeds throughout the premises 103 holding the mobile computing device 121. Note: the slave device locates near the technician’s current location is being assigned a slave address).  
Regarding claim 23, Rao teaches the alarm commissioning system of claim 16,
Rao further teaches wherein the user is prompted to confirm activation of an automatically detected alarm system device (Rao: see par. 0077; upon receiving the activation message, the slave device 118 outputs a visual indication. The technician 117 verifies that the visual indication is activated on the intended slave device 118 and then confirms the selection on the GUI 123).  
Regarding claim 24, Rao teaches the alarm commissioning system of claim 16,
Rao further teaches wherein the display shows the communication status of the alarm system devices (Rao: see par. 0040; the fire alarm system includes a control panel 116 and various slave devices 118. The control panel functions as a system controller, directing the function of the fire alarm system by determining and displaying the operational status of connected slave devices 118, receiving and sending alarm signals to and/or from the slave devices 118, and sending instructions to be executed by the slave devices 118).  
Regarding claim 26, Rao teaches the method of claim 25,
Rao further teaches the method further comprising: providing system topology subdivisions on the display of the graphical interface device such that for different topological subdivisions device addresses can be duplicated whilst the device retains a system wide unique identifier (Rao: see par. 0046; the control panel 116 often uses one common address space for each loop 105 to communicate with the slave devices. For each loop 105, each slave device 118 is assigned a unique slave address for its loop, and the control panel 116 uses the slave address to address instructions to slave devices 118 or to identify incoming information from slave devices 118)
Regarding claim 27, Rao teaches the method of claim 25,
Rao further teaches the method further comprising: providing system topology subdivisions on the interactive screen such that for different topological system loops, device addresses can be duplicated whilst the device retains a system wide unique identifier
(Rao: see par. 0046; the control panel 116 often uses one common address space for each loop 105 to communicate with the slave devices. For each loop 105, each slave device 118 is assigned a unique slave address for its loop, and the control panel 116 uses the slave address to address instructions to slave devices 118 or to identify incoming information from slave devices 118).
Regarding claim 30, Rao teaches the method of claim 25,
Rao further teaches wherein the position of the graphical interface device is shown on the plan and any activation of an alarm system device at that location serves to automatically associate the activated device with a selected system address (Rao: see par. 0091 and Fig. 6; the graphical user interface 123 displayed on the touchscreen display 122 of the mobile computing device. The GUI 123 includes a map of the premises 103 with icons representing the slave devices 118, and an icon indicating the current location of the mobile computing device 121).  
Regarding claim 31, Rao teaches the method of claim 30,
Rao further teaches wherein a communication status of the activated device is depicted on the plan at the relevant location (Rao: see par. 0040; the fire alarm system includes a control panel 116 and various slave devices 118. The control panel functions as a system controller, directing the function of the fire alarm system by determining and displaying the operational status of connected slave devices 118, receiving and sending alarm signals to and/or from the slave devices 118, and sending instructions to be executed by the slave devices 118).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rao as applied to claim 16 above and further in view of TIBERI et al. (“Tiberi,” US 2016/0381767), published on December 29, 2016.
Regarding claim 17, Rao teaches the alarm commissioning system of claim 16,
Rao does not appear to teach wherein the identity and address of any alarm system device that has been previously activated is no longer available and is shown as being no longer available for future activation.  
However Tiberi teaches a tablet-based commissioning tool for addressable lighting; wherein the identity and address of any alarm system device that has been previously activated is no longer available and is shown as being no longer available for future activation (Tiberi: see par. 0059 and Figs. 4A-4D; once the map and the icons for the discovered devices have been displayed for the user, the user may select one of the icons displayed in the section 406 in order to move the icon to the map. See par. 0062; once the user has identified the actual device 130-1 for which the user has selected the icon on the display based on the feedback provided by the device 130-1, the user selects an appropriate location on the displayed map for the icon for the device. In response to the user’s selection, the electronic device displays the icon ID-1 on the map displayed on the display 214 at the location selected by the user. As shown in Fig. 4D the icon ID-1 has been moved from being displayed on the list of discovered devices and the icon ID-1 is no longer on the list of discovered devices for future activation).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Tiberi and Rao in front of them to include the commissioning of lighting systems as disclosed by Tiberi with the Fire Alarm System as taught by Rao to enable the user to carry out the commissioning in a more efficient and faster manner (Tiberi: see par. 0013).

Claims 18, 28 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Rao as applied to claim 16 above and further in view of Paff (“Paff,” US 6665004), patented on December 16, 2003.
Regarding claim 18, Rao teaches the alarm commissioning system of claim 16,
Rao further teaches wherein the display provides one or more lists of types of alarm system devices available (Rao: see par. 0076; the mobile computing device 121 displays on the GUI 123 all of the device type identifiers received, including those received from the intended slave device 118 and those received from nearby slave devices. See par. 0085; an interface is displayed for allowing the technician 117 to select slave devices 118 and initiate the process of retrieving the intended slave address, assigning the retrieved slave address to the selected slave devices 118 and initiate the verification process). 
Rao teaches all the limitations above but does not appear to teach wherein the display provides device addresses available and enables the user to associate a particular alarm system device with a particular address.  
However Paff teaches a graphical workstation for integrated security system; wherein the display provides one or more lists of types of alarm system devices available (Paff: see Col. 7 lines 20-24; Fig. 5 shows various graphical icons which can be displayed on the floor plan 30 shown in Fig. 3) and addresses available and enables the user to associate a particular alarm system device with a particular address (Paff: see Col. 17 lines 15-24 and Fig. 19; an operator can assign an address to a new dome or camera. Unused addresses are indicated by a white or empty box).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Paff, Rao, and Tiberi in front of them to include the integrated security system as disclosed by Paff with the Fire Alarm System as taught by Rao/Tiberi to provide an improved and easy-to use graphical control unit (Paff: see Col. 1 lines 10-15).
Regarding claim 28, Rao teaches the method of claim 25,
Rao does not appear to teach wherein disabled addresses are shown on the display of the graphical interface device and displays details of the activated device to which they have been allocated.  
However Paff teaches a graphical workstation for integrated security system; wherein disabled addresses are shown on the display of the graphical interface device (Paff: see Col. 17 lines 15-24 and Fig. 19; an operator can assign an address to a new dome or camera. Unused addresses are indicated by a white or empty box. Note: non-empty boxes indicate addresses that are currently occupied by certain devices) and displays details of the activated device to which they have been allocated (Paff: see Col. 17 lines 19-30 and Fig. 19; the blue address boxes 154 indicate a programmable dome, Green address boxes 155 indicate a non-programmable dome and Yellow address boxes 156 indicate a fixed dome).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Paff, Rao, and Tiberi in front of them to include the integrated security system as disclosed by Paff with the Fire Alarm System as taught by Rao/Tiberi to provide an improved and easy-to use graphical control unit through which an operator can easily control the various security functions of the security system (Paff: see Col. 1 lines 10-15).
Regarding claim 35, Rao teaches the graphical interface device of claim 32,
Rao does not appear to teach wherein disabled addresses are shown on the display of the graphical interface device and displays details of the activated device to which they have been allocated.  
(Paff: see Col. 17 lines 15-24 and Fig. 19; an operator can assign an address to a new dome or camera. Unused addresses are indicated by a white or empty box. Note: non-empty boxes indicate addresses that are currently occupied by certain devices) and displays details of the activated device to which they have been allocated (Paff: see Col. 17 lines 19-30 and Fig. 19; the blue address boxes 154 indicate a programmable dome, Green address boxes 155 indicate a non-programmable dome and Yellow address boxes 156 indicate a fixed dome).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Paff, Rao, and Tiberi in front of them to include the integrated security system as disclosed by Paff with the Fire Alarm System as taught by Rao/Tiberi to provide an improved and easy-to use graphical control unit through which an operator can easily control the various security functions of the security system (Paff: see Col. 1 lines 10-15).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Rao as applied to claim 16 above and further in view of Johnson (“Johnson,” US 10666768), filed on September 19, 2017.
Regarding claim 33, Rao teaches the graphical interface device of claim 32,
Rao does not appear to teach wherein a user is prompted to input further device identifier information of a particular one of the plurality of the alarm system devices. 
However Johnson teaches a method for augmented home network visualization; wherein a user is prompted to input further device identifier information of a particular one of the plurality of the alarm system devices (Johnson: see Col. 13 lines 15-22; the user may also be prompted to provide device information to identify the device, e.g., IP address, MAC address, or other device identifiers).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Johnson, Rao, and Tiberi in front of them to include the augmented home network visualization as disclosed by Johnson with the Fire Alarm System as taught by Rao/Tiberi to allow a user to perceive information such as network connectivity information for a connected device. The visualizations can be used to assist a user in finding a location for the connected device during an installation and/or a maintenance operation (Johnson: see Col. 1 lines 50-55).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Rao as applied to claim 16 above and further in view of Wang et al. (“Wang,” US 2019/0227820), filed on January 24, 2018.
Regarding claim 34, Rao teaches the alarm commissioning system of claim 16,
Rao does not appear to teach wherein a user is prompted to input topological associations of a particular one of the plurality of the alarm system devices.  
However Wang teaches wherein a user is prompted to input topological associations of a particular one of the plurality of the alarm system devices (Wang: see par. 0032; topology information may be obtained by prompting the user to provide it when configuring the GUI for a multi-monitor layout).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Wang and Rao in front of them to include the configuring the GUI for a multi-monitor layout as disclosed by Wang with the Fire Alarm System as taught by Rao to provide more seamless and efficient ways for a user (Wang: see par. 0012).

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example: Ruszala (US 2016/0148498) – system, method, and devices for addressably programming notification devices.
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached on Mon-Friday: 7:30 - 5:00, off on alternating Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TAM T TRAN/Primary Examiner, Art Unit 2174